Citation Nr: 0005386	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-33 748A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 20 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
superficial phlebitis of the right leg.  

3.  Entitlement to service connection for a left knee 
condition claimed as secondary to a service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 RO decision 
which denied an evaluation in excess of 20 percent rating for 
a right knee disability, denied a compensable rating for 
superficial phlebitis of the right leg, and denied secondary 
service connection for a left knee disability.  The veteran 
was scheduled for a hearing before a member of the Board in 
November 1999; however, he failed to report.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by no 
more than moderate instability, and arthritis with full 
extension to 0 degrees and slightly limited flexion of 90 
degrees.  

2.  The veteran's superficial phlebitis of the right leg does 
not require medication and is currently manifested by only 
subjective complaints of pain.  Persistent moderate swelling 
or intermittent aching and fatigue after prolonged standing 
have not been demonstrated.  

3.  The veteran has not submitted competent evidence to show 
a plausible claim for secondary service connection for a left 
knee condition.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a right 
knee disability have been met (i.e., 20 percent for 
instability plus 10 percent for arthritis with limited 
motion).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).  

2.  The criteria for a compensable evaluation for superficial 
phlebitis of the right leg have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 
7121 (1997 and 1999).  

3.  The veteran's claim for secondary service connection for 
a left knee condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1969 to April 1981.  A review of his service medical records 
reveals that in April 1973, the veteran sustained an external 
rotation twisting injury to the right knee.  The diagnosis 
was torn lateral meniscus, right knee.  An arthrotomy and 
excision of the lateral meniscus of the right knee was 
performed in April 1973.  A November 1979 record shows a 
diagnostic assessment of status post lateral meniscectomy 
with some lateral compartment arthritis.  A February 1980 
record reveals that the veteran complained of right leg pain 
with swelling.  On separation examination in March 1981, a 
history of right knee osteoarthritis was noted.  A well-
healed right lateral meniscectomy scar was also noted.  

On VA examination in September 1981, the diagnosis was 
postoperative residuals of lateral meniscectomy of the right 
knee.  X-rays showed right knee arthritis.  

In a November 1981 decision, the RO granted service 
connection for postoperative residuals of lateral 
meniscectomy of the right knee, with a 20 percent evaluation.  

Private medical notes dated from December 1984 to December 
1985 show that the veteran injured his right knee after he 
slipped on some papers at work.  A history of multiple knee 
surgery and superficial phlebitis was also noted.  

In January 1985, the veteran underwent arthroscopic surgery 
for internal derangement of the right knee.  The 
postoperative diagnosis was mild degenerative arthritis of 
the right knee and chondromalacia.  A March 1985 private 
hospital record reveals that the veteran underwent surgery 
for internal derangement of the right knee.  The 
postoperative diagnosis was torn right medial meniscectomy.  
In July 1985, the veteran was admitted to a private hospital 
with a preoperative diagnosis of chondromalacia and 
degenerative arthritis of the right knee.  He underwent 
arthroscopy and lateral release.  

A September 1985 private hospital discharge summary shows 
that the veteran was seen with complaints of pain and 
swelling in the right lower extremity.  On examination, it 
was noted that there was edema of the right pretibial area.  
The right medial thigh was tender; however, no palpable cord 
was evident.  He was admitted to the hospital with a 
presumptive diagnosis of thrombophlebitis of the right lower 
extremity; however, a venogram revealed no significant 
abnormality.  The discharge diagnosis was superficial 
phlebitis and musculoskeletal pain secondary to degenerative 
joint disease.  

In an April 1986 decision, the RO granted service connection 
for superficial phlebitis with a 10 percent evaluation.  

On VA examination in September 1987, the veteran reported 
increasing right knee pain, periodic swelling and aggravation 
on prolonged standing or kneeling.  Scars on the knee were 
nontender to palpation.  Crepitation was felt within the soft 
tissue about the right knee.  Full range of motion of the 
right knee was possible with discomfort noted on passive 
rotary movement.  No undue laxity of the right knee ligaments 
was noted.  The patella was freely movable.  The left knee 
was not remarkable.  The examiner noted a history of deep 
vein thrombosis of the right leg which was treated with a 
course of anticoagulants.  It was noted that the veteran 
reported subjective signs of popliteal and upper calf pain.  
The diagnoses were right lower limb deep vein thrombosis, by 
history; residual of injury to the right knee and 
postoperative residual of four arthrotomies of the right 
knee; scars of the right knee; right knee strain associated 
with intermittent synovial irritation and synovitis of the 
right knee, and traumatic and degenerative arthritis of the 
right knee.  

In a December 1987 decision, the RO continued the 20 percent 
rating for the veteran's service-connected right knee 
disability.  The RO determined that the findings did not 
support a compensable evaluation for superficial phlebitis of 
the right leg, and the rating was reduced to 0 percent.  An 
August 1988 Board decision denied higher ratings for the 
right knee disorder and right leg superficial phlebitis.  

A July 1989 private hospital operative report shows that the 
veteran was admitted with a preoperative diagnosis of 
internal derangement of the right knee.  He underwent a 
diagnostic arthroscopy and operative arthroscopy with 
debridement of the patellofemoral joint and partial lateral 
meniscectomy.  The postoperative diagnosis was torn lateral 
meniscus, old repair to anterior cruciate ligament, status 
post previous medial meniscectomy, and chondromalacia 
patella.  

In an August 1996 letter, the veteran recounted his history 
of surgical procedures on his right knee since service and 
maintained that the evaluation for his right knee disability 
should be higher.  He claimed that he had a left knee 
condition as the result of his service-connected right knee 
disability.  

In an April 1997 decision, the RO denied service connection 
for a left knee condition as secondary to the service-
connected right knee disability.  The evaluations for the 
right knee disability and right leg superficial phlebitis 
were continued.  

On VA examination in December 1997, the veteran denied any 
problems with his left knee.  He said that he had severe 
problems with his right knee including multiple surgeries.  
He said that all of the cartilage in his knee joints was 
removed following two open surgeries and four arthroscopic 
surgeries.  He related that he was unable to stand or walk 
for prolonged periods of time or participate in any physical 
activity.  The veteran gave a history of Baker's cyst and 
intermittent swelling of the right knee.  He stated that he 
was diagnosed with phlebitis and had pain in the thigh area.  
It was noted that he was not on medication for phlebitis and 
had no history of embolism in the past.  Examination showed a 
normal gait.  The right knee revealed multiple scars from 
arthroscopic surgery.  No swelling was observed.  Tenderness 
was noted in the lateral and medial aspect of the knee joint.  
No click or crepitus was heard.  Range of motion testing 
revealed flexion of 90 degrees and extension to 0 degrees.  
Lachman's test was positive.  The right leg had no varicose 
veins and no phlebitis was observed.  The examiner noted that 
there was a small tender spot in the right medial aspect of 
the thigh were the veteran was diagnosed with phlebitis.  
Peripheral pulses were good.  A Baker's cyst was noted on the 
posterior aspect of the right knee.  The left knee was 
normal.  X-ray studies of the right knee showed calcified 
Baker's cyst and osteoarthritis.  The diagnoses were internal 
derangement and degenerative joint disease of the right knee; 
status post multiple surgeries with moderate residuals; 
Baker's cyst in the right knee; and superficial 
thrombophlebitis in the right thigh area.  

II.  Analysis

A.  Increased Rating Claims

The veteran's claims for increased ratings for a right knee 
disability and for superficial phlebitis of the right leg are 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claims.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

i.  Right Knee Disability

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Code 
5257.  

The RO has assigned a 20 percent rating for the veteran's 
right knee disability under Code 5257, which contemplates 
moderate recurrent subluxation or lateral instability.  The 
most recent VA examination in 1997 revealed a positive 
Lachman's test (for lateral instability).  The evidence as a 
whole shows no more than moderate right knee instability; 
severe recurrent subluxation or lateral instability is not 
demonstrated; and no more than the current 20 percent rating 
may be assigned under Code 5257.  

The veteran's right knee disability includes arthritis.  
Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  

A 0 percent rating is warranted for limitation of leg flexion 
when it is limited to 60 degrees, a 10 percent rating is 
warranted when it is limited to 45 degrees, a 20 percent 
rating is warranted when it is limited to 30 degrees, and a 
30 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  A 0 percent rating 
is warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
a 20 percent rating is warranted when it is limited to 15 
degrees, a 30 percent rating is warranted when it is limited 
to 20 degrees, and a 40 percent rating is warranted when it 
is limited to 30 degrees. 38 C.F.R. § 4.71a, Code 5261.  
Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  

As noted, the veteran is already assigned a 20 percent rating 
under Code 5257 for his right knee disability.  Separate 
ratings for knee instability and for knee arthritis with 
limitation of motion are permissible.  See VAOPGCPREC 9-98 
and 23-97. Several medical records reveal X-ray evidence of 
arthritis of the right knee, and the most recent VA 
examination reflected right knee flexion of 90 degrees and 
extension to 0 degrees.  There is slight limitation of 
flexion of the right knee (see 38 C.F.R. § 4.71, Plate II) 
even if such would not be rated compensable under limitation-
of-motion Code 5260.  The presence of arthritis of the right 
knee with at least some limitation of motion supports a 
separate 10 percent rating under Codes 5003-5010.  There is 
no credible evidence that pain on use of the joint restricts 
motion to such an extent that the criteria for a rating 
higher than 10 percent would be justified based on arthritis 
with limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, the veteran is entitled to an increased rating, to 30 
percent, for his right knee disability (20 percent for 
instability plus 10 percent for arthritis with limitation of 
motion).  The Board has considered the benefit-of-the-doubt 
rule in granting this benefit.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ii.  Superficial Phlebitis of the Right Leg

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's superficial phlebitis of the right leg was 
initially evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (effective prior to January 12, 1998).  Under this code, 
a 10 percent rating is warranted for phlebitis or 
thrombophlebitis with persistent moderate swelling of the leg 
not markedly increased on standing or walking.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

On January 12, 1998, the rating criteria for post-phlebitic 
syndrome of any etiology were revised and are found in 
38 C.F.R. § 4.104, Diagnostic Code 7121.  Under the revised 
code, a 0 percent rating is warranted for asymptomatic 
palpable or visible varicose veins.  A 10 percent rating is 
warranted for intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery. 

As the veteran's claim for an increased rating for 
superficial phlebitis of the right leg was pending when the 
regulations pertaining to cardiovascular disorders were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the prior or current rating criteria 
may apply, whichever are most favorable to the veteran.  

At the most recent VA examination in 1997, the veteran 
reported pain in the thigh area but indicated that he is not 
on any medication for phlebitis.  The examiner indicated that 
the right leg had no varicose veins and no phlebitis was 
seen.  A small tender spot in the right medial aspect of the 
thigh was observed.  The diagnosis was superficial 
thrombophlebitis in the right thigh area.  

Considering all of the evidence and the old rating criteria 
of Code 7121, the Board finds a compensable evaluation is not 
warranted.  Persistent moderate swelling of the right leg has 
not been shown by the medical evidence of record.  Although, 
the veteran has offered subjective complaints of right thigh 
pain, objective examination of his condition was essentially 
normal and he does not require medication for superficial 
phlebitis.  Further, considering the new rating criteria of 
Code 7121, the medical evidence does not reflect intermittent 
edema or aching and fatigue in the right leg after prolonged 
standing as required for a compensable evaluation for 
phlebitis.  Rather, the veteran's disability picture more 
nearly approximates the criteria for a 0 percent rating for 
superficial phlebitis.  

The preponderance of the evidence is against a compensable 
rating for superficial phlebitis of the right leg.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
compensable rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Service Connection Claim

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is an 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran claims service connection for a left knee 
condition which he asserts was caused by his service-
connected right knee disability.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. § 
3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

It is neither claimed nor shown that service connection for a 
left knee disability is warranted on a direct basis.  

In the present case, the veteran has submitted no medical 
evidence indicating the current existence of a left knee 
disability.  During the 1997 VA examination, the veteran 
denied left knee problems and the examiner noted that the 
left knee was normal.  A present, medically diagnosed 
disability is a requirement for a well-grounded claim.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Even if there were a current diagnosis of a left knee 
disability, in order for the secondary service connection 
claim to be well grounded, it would have to be supported by 
competent medical evidence showing causality between the 
service-connected right knee disability and a current left 
knee disability.  Libertine, supra; Caluza, supra; Grivois, 
supra; Grottveit, supra. In the present case, no such 
competent medical evidence of causality has been submitted.  
Although the veteran contends that he has a left knee 
disability and such is related to his service-connected right 
knee disorder, as a layman he is not competent to render an 
opinion regarding diagnosis or etiology of a disability, and 
thus, his statements in this regard do not serve to make the 
claim well grounded.  Id.; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As no competent medical evidence has been presented showing a 
current left knee disability, and there is no medical 
evidence linking any such disorder to his service-connected 
right knee condition, the claim for secondary service 
connection is implausible and must be denied as not well 
grounded.  








ORDER

An increased rating to 30 percent (20 percent for instability 
plus 10 percent for arthritis with limitation of motion) for 
a right knee disability is granted.  

An increased (compensable) rating for superficial phlebitis 
of the right leg is denied.  

Service connection for a left knee condition is denied.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

